DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was considered by the examiner.

Drawings
The drawings were received on 12/03/2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a file generation unit configured to generate…” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see paragraphs [0250]-[0252] with the units being interpreted as a central processing unit (CPU).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to computer program per se, which is non-statutory.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi et al. US 2018/0268570 A1, hereafter Budagavi, in view of Wang US 2018/0277164 A1, hereafter Wang.

Regarding claim 1, Budagavi discloses an information processing apparatus (generating from a three-dimensional point cloud, multiple two-dimensional frames) [abstract] wherein,
in a PC Sample that is a unit forming a Point Cloud (FIG. 6C illustrates a MPEG video with multiple tracks…track 674 is the XYZ geometry of the point cloud, and track 676 illustrates the color attribute of the point cloud) [0106] displayed at a specific time (the syntax of unsigned int pc_time_offset can be used to indicate the time offset of a point cloud) [0107],
the PC Sample includes a Sub Sample of a Geometry image (geometry frame 506…attribute frame 508) [0081], a Sub Sample of a Texture image (attribute frame 508 stores an attribute such as the color or the texture of each pixel of the point cloud) [0081], and three-dimensional information metadata (auxiliary information generator 514 generates metadata that is transmitted with the compressed geometry frame 506 and the compressed attribute frame 508) [0084] that are obtained by 
converting 3D data corresponding to the said Point Cloud into two dimensions (generating from a three-dimensional point cloud, multiple two-dimensional frames) [abstract],
the information processing apparatus comprises a file generation unit (encoder 500) [FIG. 5A] configured to generate a file (generated metadata that can be used by a decoder, to generate and render the three-dimensions of the point cloud from the 2-D frames; both the spherical video V2 RFC and the EPPF store the vertex and texture coordinates in a list in combination with relevant video and audio data) [0084; 0086] by storing the Sub Sample of the Geometry image, the Sub Sample of the Texture image, and the three-dimensional information metadata (the generated binary mask can be multiplexed with the compressed 2-D frames and transmitted as metadata with the compressed 2-D frames, as a single bitstream; generated metadata that can be used by a decoder, to generate and render the three-dimensions of the point cloud from the 2-D frames) [0083; 0084].
However, while Budahgavi discloses conversion of a 3D point cloud to 2D frames and corresponding metadata, the reference fails to explicitly disclose the three-dimensional information metadata includes a PC header that is header information of the PC Sample, the PC header includes information regarding a number of Layers that is a number of Sub Samples of the Geometry image or a number of Sub Samples of the Texture image in the PC Sample.
Wang, in an analogous environment, discloses the three-dimensional information metadata includes a PC header that is header information of the PC Sample (movie header box 222, track box 224) [FIG. 2], the PC header includes information regarding a number of Layers that is a number of Sub Samples of the Geometry image or a number of Sub Samples of the Texture image in the PC Sample (track header box 2a can include…track identifier, layer identifier, group identifier…among other things) [0111].
Budahgavi and Wang are analogous because they are both related to 3D video information signaling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring including a header identifying tracks, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 2, Budagavi and Wang address all of the features with respect to claim 1 as outlined above.
Wang further discloses wherein the file includes ISO base media file format (ISOBMFF) (ISO base media file format (ISOBMFF) and/or file formats derived from the ISOBMFF) [0002], and the information regarding the number of Layers is stored in a moov Box that is a metadata region of the file (MOVIE (moov) 220; track header box 224a can include…track identifier, layer identifier, group identifier…among other things) [FIG. 2; 0111].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring including a header identifying tracks, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 3, Budagavi and Wang address all of the features with respect to claim 2 as outlined above.
Wang further discloses wherein the information regarding the number of Layers is stored in a Sample Entry of a Track corresponding to the Sub Sample of the Geometry image and the Sub Sample of the Texture image that are stored in the file (MOVIE (moov) 220, TRACK (trak) 224) [FIG. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring identifying tracks, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 4, Budagavi and Wang address all of the features with respect to claim 1 as outlined above.
Wang further discloses wherein the PC header further includes: Type information indicating whether the Sub Sample is a Sub Sample of a Geometry image or a Sub Sample of a Texture image (track reference box (tref) 724b; track reference of a particular type) [FIG. 7; 0144]; and 
a Layer identifier indicating a Layer to which the Sub Sample corresponds (track header box 2a can include…track identifier, layer identifier, group identifier…among other things) [0111].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring identifying tracks, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 5, Budagavi and Wang address all of the features with respect to claim 4 as outlined above.
Budagavi further discloses wherein when the Type information is 0, it is indicated that the Sub Sample is a Sub Sample of a Geometry image, and when the Type information is 1, it is indicated that the Sub Sample is a Sub Sample of a Texture image (attribute frame 508 stores an attribute such as…the texture; type of video track can be identified by the syntax: unsigned char_pc_track_type.  The integer 0 can be used to indicate that the information is a normal 2-D video track and not a point cloud track.  The integer 1 canbe used to indicate a point cloud geometry track.  The integer 2 can be used to indicate a point cloud attribute such as…additional attributes…additional integers can be used to indicate additional attributes) [0081; 0105].  It would have been obvious to one of ordinary skill in the art to adjust integers such that 0 indicates geometry and 1 indicates texture.

Regarding claim 6, Budagavi and Wang address all of the features with respect to claim 5 as outlined above.
Budagavi further discloses wherein the Type information is signaled as SubSampleInformation (type of video track can be identified by the syntax: unsigned char_pc_track_type) [0105].

Regarding claim 7, Budagavi and Wang address all of the features with respect to claim 5 as outlined above.
Wang further discloses wherein the Type information is signaled in SubSampleEntryBox (MOVIE (moov) 520, TRACK (trak) 524, track reference box (tref) 524b, content description reference (cdsc) 524c) [FIG. 5].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring including a header identifying tracks, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claims 8-11 and 13-15 the claim language is directed to an information processing method performed by the information processing apparatus of claims 1-7 and are therefore rejected in the same manner as above, where “multiple samples included in a Point cloud” is equivalent to “a PC Sample that is a unit forming a Point Cloud”.

Regarding claim 12, Budagavi and Wang address all of the features with respect to claim 11 as outlined above.
Wang the Layer identifier is signaled by a Sample Entry (MOVIE (moov) 520, TRACK (trak) 524, track reference box (tref) 524b, content description reference (cdsc) 524c) [FIG. 5].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 16, Budagavi and Wang address all of the features with respect to claim 8 as outlined above.
Budagavi further discloses the three-dimensional information metadata includes information indicating a relationship between the multiple Samples (generated metadata that can be used by a decoder, to generate and render the three-dimensions of the point cloud from the 2-D frames; FIG. 6C illustrates the 2-D mapping of a point cloud using multiple video tracks…the generated metadata by the mapping 604 the encoder 600 can indicate the type of video track in the bitstream) [0084; 0106].

Regarding claim 17, Budagavi and Wang address all of the features with respect to claim 8 as outlined above.
Wang further discloses the geometry image, the texture image, and the three-dimensional information metadata are signaled by the ISOBMFF (ISO base media file format (ISOBMFF) and/or file formats derived from ISOBMFF) [0002].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring in ISO base media file format, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 18, Budagavi and Wang address all of the features with respect to claim 8 as outlined above.
Wang further discloses the geometry image, the texture image, and the three-dimensional information metadata are signaled by a media presentation description (MPD) of dynamic adaptive streaming over HTTP (DASH) (segments for Dynamic Adaptive Streaming over HTTP (DASH), as containers for content to be streamed) [0048].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the metadata structuring in DASH format, as disclosed by Wang, with the invention disclosed by Budahgavi, the motivation being enabling sub-picture track relationship signaling [0004].

Regarding claim 19, the claim language is directed to an information processing method performed by the information processing apparatus of claim 1 and is therefore rejected in the same manner as above.

Regarding claim 20, the claim language is directed to a program performed by a computer performing the method of claim 19 and is therefore rejected in the same manner as above.

Regarding claim 21, the claim language is directed to an information processing method performed by the information processing apparatus of claim 8 and is therefore rejected in the same manner as above.

Regarding claim 22, the claim language is directed to a program performed by a computer performing the method of claim 21 and is therefore rejected in the same manner as above.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Deshpande US 2020/0120326 A1 discloses methods for signaling view information virtual reality applications
Lee et al. US 2020/0107006 A1 discloses methods for transmitting region information of a 360-degree video
Park et al. US 2015/0208056 A1 discloses converting 3D stereoscopic image data to various formats

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485